MR. JUSTICE KELLEY
delivered the opinion of the Court.
The appellant appeals from the denial of a writ of habeas corpus. The district court determined that the requisition papers tendered by California established probable cause and that the appellant should be extradited. We affirm.
The documents included the affidavit of a deputy sheriff which gave a synopsis of the case against Garcia in California and an information filed in the Santa Clara County Superior Court charging Garcia with burglary. Garcia alleges the documents fail to show probable cause and fail to demonstrate that a California court made a finding of probable cause. See Lopez v. Cronin, 193 Colo. 486, 568 P.2d 43 (1977).
The presence of the information with the certification of its filing satisfied the probable cause requirement. Christopher v. Cronin, 193 Colo. 218, 564 P.2d 424 (1977).
The other allegations of error are without merit.
The judgment is affirmed.